Pope, Chief Judge.
On February 19, 1991, the appellant, Elvis Taylor, was convicted of trafficking in cocaine and possession of marijuana. This court subsequently affirmed his conviction on April 30, 1992. Taylor v. State, 204 Ga. App. 236 (419 SE2d 56) (1992).
On January 6, 1994, Taylor filed a “petition to correct void sentences,” in which he contended that the trial court failed to conduct a pre-sentence hearing required under OCGA § 17-10-2. The trial court denied that “petition,” and this appeal followed.
In this case, although he raises a contention not previously asserted, Taylor attempts to appeal directly what has already been appealed and decided against him. For that reason, this court will not entertain this second appeal. See, e.g., Collier v. State, 170 Ga. App. 616 (317 SE2d 657) (1984).

Appeal dismissed.


McMurray, P. J., and Smith, J., concur.